UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 RASVINDER DHALIWAL,                    :
                                        :
                          Plaintiff,    :        15cv706(DLC)
                                        :
                -v-                     :      OPINION AND ORDER
                                        :
 SALIX PHARMACEUTICALS, LTD.,           :
                                        :
                          Defendant.    :
                                        :
 -------------------------------------- X

APPEARANCES

For the plaintiff:
Danilo Bandovic
Derek Smith Law Group, PLLC
One Penn Plaza, Suite 4905
New York, New York 10119

For the defendant:
Benjamin J. Razi
Steven Winkelman
Covington & Burling LLP
One CityCenter
850 Tenth Street, NW
Washington, DC 20001


DENISE COTE, District Judge:
     Following remand from the Court of Appeals, the defendant

has renewed its motion for summary judgment.   For the following

reasons, the motion is granted.


                              Background

     Rasvinder Dhaliwal filed this action on January 30, 2015 as

a qui tam action under the False Claims Act, 31 U.S.C. § 3729-33



                                  1
(“FCA”), and various state false claims laws.      On June 9, 2016,

the federal Government elected to intervene, and stipulations of

settlement and dismissal were filed by Dhaliwal, the defendant

Salix Pharmaceuticals, Ltd. (“Salix”) and the Government.       On

December 2, a joint notice of dismissal was entered between

state governments and Salix.

       On December 7, 2016, Dhaliwal gave notice of her intent to

pursue her individual surviving claims against Salix.      Following

discovery on those individual claims, Salix moved for summary

judgment.      On September 14, 2017, this Court granted that

motion.      The Court found that Dhaliwal had failed to supply

evidence that her complaints to her supervisors regarding four

categories of concerns constituted protected conduct under the

FCA.      Dhaliwal v. Salix Pharm., Ltd., No. 15CV706 (DLC), 2017 WL

4083180, at *6 (S.D.N.Y. Sept. 14, 2017).      The four categories

of concerns related to promotion of a product known as Solesta;

to disparities in discounts offered to group purchasing

organizations; to budgeting of continuing medical education

programs; and to an April 2012 “Doc-in-a-Box” program.      Id. at

*1-2. 1


1 At such “Doc-in-a-Box” events, attendees were supposed to view
a pre-recorded educational presentation concerning Salix
products. The presentations were recorded by doctors and played
on laptop computers -- hence, a “doc in a box.” The
Government’s complaint-in-intervention alleged that at many such
events Salix representatives did not play the presentation, or


                                    2
     Dhaliwal appealed.   On February 12, 2019, the Court of

Appeals vacated in part and remanded the action.        Dhaliwal v.

Salix Pharm., Ltd., 752 F. App’x 99, 102 (2d Cir. 2019) (summary

order).   It held that this Court erred in holding that Dhaliwal

did not engage in protected activity in connection with one of

the four categories: the April 2012 Doc-in-a-Box program.        Id.

at 101-02.   The Second Circuit found that a reasonable jury

could infer that she told her supervisor that the Doc-in-a-Box

program was improper because it appeared to be a thinly veiled

kickback scheme.   Id.

     The Court of Appeals noted that because of the error, this

Court did not conduct a detailed causation analysis to determine

whether Salix retaliated against Dhaliwal on account of this

protected activity.   Id. at 102.       It instructed this Court to

determine whether the plaintiff has adduced evidence, sufficient

to warrant a trial, that “Salix retaliated against her because

she voiced concerns about the ‘Doc-in-a-Box’ program.”        Id.   It

observed that there was evidence that the plaintiff suffered

both personal and work-related stresses during the latter half

of 2012 and that those stresses, not retaliation, were what

caused the plaintiff to depart Salix in early 2013.        Id.




played it in a location where it could not be seen and heard by
attendees.



                                    3
     On remand, the parties submitted supplemental briefs on the

issues identified by the Court of Appeals.     They were permitted

to rely on the factual record submitted in connection with the

defendant’s June 16, 2017 motion for summary judgment.     They

were not permitted additional discovery or to supplement that

evidentiary record.     The supplemental briefing was fully

submitted on July 26, 2019.

     In opposition to this renewed motion for summary judgment

the plaintiff asserts that she engaged in protected activity on

one occasion:   In April 2012, she called her supervisor John

Temperato to report her concern that a Food and Drug

Administration (“FDA”) employee attending a Salix program for

medical faculty would see the event as improper marketing

activity.   This is the Doc-in-a-Box complaint that the Court of

Appeals has identified as a statement that a jury could find was

protected activity. 2

     In opposition to the renewed summary judgment motion,

Dhaliwal has also identified three actions that she asserts

Salix took against her in retaliation for the concerns she

raised in April about the Doc-in-a-Box program.     These three

actions were (1) withholding third-quarter objectives linked to




2 Dhaliwal has abandoned any claim that she reitereated her
concerns about the Doc-in-a-Box program at a dinner meeting with
Salix superiors on March 14, 2013.


                                   4
her compensation until August 14, 2012 and not providing any

objectives for the fourth quarter of 2012; (2) offering Dhaliwal

a demotion disguised as a promotion on December 20, 2012; and

(3) telling Dhaliwal on March 22, 2013 that it was not a good

idea for her to come back to Salix.

     The following chronology places these issues in context;

the facts are undisputed or presented in the light most

favorable to Dhaliwal, the non-moving party.    Salix hired

Dhaliwal in 2005.    In 2008, she became a National Accounts

Manager (“NAM”).    She was promoted to Senior Manager, National

Accounts in 2010 and reported to Director of Managed Markets

Phillipe Adams and Senior Vice President John Temperato.

Dhaliwal had difficulties working with Adams beginning in 2010.

As particularly relevant here, Adams provided Dhaliwal with

quarterly objectives two to four weeks late beginning in 2011.

Salix used such objectives to measure employee performance.

     Dhaliwal attended the Doc-in-a-Box program in April 2012.

She called Temperato to report her concern that the FDA employee

in attendance would see that the event was simply a fun evening

for medical faculty.    When Dhaliwal said that she would like to

convey these concerns to a Salix legal compliance officer,

Termperato indicated that he would do so himself.

     In February 2012, plaintiff had experienced problems with

fumes in her apartment, and was given time off to deal with the


                                  5
issue.   Around October 29, 2012, Hurricane Sandy hit New York

City and Dhaliwal’s apartment lost power, heat, and hot water.

Salix’s CEO Carolyn Logan was supportive and offered Dhaliwal

assistance in finding a hotel room.    On November 12, Dhaliwal

wrote to Salix’s human resources department indicating that she

would “like to go on short term disability effective

immediately.”   She never returned to work.

     While on leave, Dhaliwal exchanged text messages with

Logan, explaining that “[it’s] been really rough.     [T]he

hurricane was the last thing [I] needed.    [J]ust trying everyday

to get better.”   In a December 2012 telephone call, Temperato

informed Dhaliwal that he had created a new position for her

“around Key Opinion Leader development.”    This offer constitutes

the second action that Dhaliwal alleges was adverse.

     Dhaliwal retained counsel in January 2013.     On March 14,

2013, Dhaliwal met with Logan and Salix’s CFO Adam Derbyshire at

a dinner arranged by Dhaliwal’s attorney.     According to

Dhaliwal, Logan assured her that she was a valued employee.       On

March 22, Dhaliwal again spoke with Logan and Derbyshire, this

time by telephone.    According to Dhaliwal’s notes of the call,

Logan said, “We can’t imagine you not being at Salix.”       Logan

continued, however, “We both agree it’s not a good idea for you

to come back here.”    Dhaliwal contends that this statement

terminated her employment.    During the call, Logan also


                                  6
described a potential severance package for Dhaliwal.     On April

25, Salix asked Dhaliwal to inform it if she would be returning

to work by May 2, 2013.    On May 2, Dhaliwal sent a “letter of

resignation” to Logan.    In the letter, Dhaliwal asserted that

she had been “constructively terminated” and subjected to “such

a hostile and retaliatory environment that I have been forced

out of the company,” but she did not mention the March 22, 2013

call with Logan and Derbyshire.

     The Government served a subpoena on Salix on February 1,

2013, requesting documents regarding the sales and promotional

practices for certain Salix products.     In 2014, Dhaliwal began

cooperating with the federal Government’s FCA investigation of

Salix.    Dhaliwal had no contact with the Government regarding

her allegations of impropriety while she was employed at Salix.

Dhaliwal filed this action on January 30, 2015.


                             Discussion

     Summary judgment may not be granted unless all of the

submissions taken together “show[] that there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”    Fed. R. Civ. P. 56(a).   “Summary

judgment is appropriate when the record taken as a whole could

not lead a rational trier of fact to find for the non-moving

party.”    Smith v. Cty. of Suffolk, 776 F.3d 114, 121 (2d Cir.




                                  7
2015) (citation omitted).   The moving party bears the burden of

demonstrating the absence of a material factual question, and in

making this determination, the court must view all facts in the

light most favorable to the non-moving party.   See Eastman Kodak

Co. v. Image Technical Servs., Inc., 504 U.S. 451, 456 (1992);

Gemmink v. Jay Peak Inc., 807 F.3d. 46, 48 (2d Cir. 2015).

“[W]here the evidentiary matter in support of the motion does

not establish the absence of a genuine issue, summary judgment

must be denied even if no opposing evidentiary matter is

presented.”   Sec. Ins. Co. of Hartford v. Old Dominion Freight

Line Inc., 391 F.3d 77, 83 (2d Cir. 2004) (citation omitted)

(emphasis omitted).

     Once the moving party has asserted facts showing that the

non-movant’s claims cannot be sustained, “the party opposing

summary judgment may not merely rest on the allegations or

denials of his pleading; rather his response, by affidavits or

otherwise as provided in the Rule, must set forth specific facts

demonstrating that there is a genuine issue for trial.”    Wright

v. Goord, 554 F.3d 255, 266 (2d Cir. 2009) (citation omitted).

“[C]onclusory statements, conjecture, and inadmissible evidence

are insufficient to defeat summary judgment,” Ridinger v. Dow

Jones & Co. Inc., 651 F.3d 309, 317 (2d Cir. 2011) (citation

omitted), as is “mere speculation or conjecture as to the true

nature of the facts.”   Hicks v. Baines, 593 F.3d 159, 166 (2d


                                 8
Cir. 2010) (citation omitted).    Only disputes over material

facts will properly preclude the entry of summary judgment.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).      “An

issue of fact is genuine and material if the evidence is such

that a reasonable jury could return a verdict for the nonmoving

party.”    Cross Commerce Media, Inc. v. Collective, Inc., 841

F.3d 155, 162 (2d Cir. 2016).

     Salix renews its motion for summary judgment on two

grounds.    It argues that the three acts Dhaliwal asserts were

acts of retaliation (1) do not constitute adverse employment

actions and (2) have no causal relation to Dhaliwal’s April 2012

conversation with Temperato about the Doc-in-a-Box program.

     The FCA’s antiretaliation provision entitles an employee to

relief if that employee is “discriminated against in the terms

and conditions of employment because of lawful acts done by the

employee . . . to stop 1 or more violations of [the FCA].”      31

U.S.C. § 3730(h)(1).    To prevail on an FCA retaliation claim, a

plaintiff must show that “(1) he engaged in activity protected

under the statute, (2) the employer was aware of such activity,

and (3) the employer took adverse action against him because he

engaged in the protected activity.”    United States ex rel.

Chorches for Bankr. Estate of Fabula v. Am. Med. Response, Inc.,

865 F.3d 71, 95 (2d Cir. 2017).




                                  9
     The Second Circuit has not defined “adverse action” in the

context of an FCA retaliation claim.   Other circuits have

applied the definition used in Title VII cases, to wit, that an

adverse action “must be materially adverse, which means it well

might have dissuaded a reasonable worker from engaging in

protected activity.”   United States ex rel. Bias v. Tangipahoa

Par. Sch. Bd., 816 F.3d 315, 326 (5th Cir. 2016) (citation

omitted); see also Smith v. Clark/Smoot/Russell, 796 F.3d 424,

434 (4th Cir. 2015).   The Second Circuit has likewise relied on

the Title VII standard to analyze other types of retaliation

claims.   See Davis-Garett v. Urban Outfitters, Inc., 921 F.3d

30, 43-44 (2d Cir. 2019) (Age Discrimination in Employment Act

retaliation); Wrobel v. Cty. of Erie, 692 F.3d 22, 31 (2d Cir.

2012) (First Amendment retaliation); Millea v. Metro-N. R. Co.,

658 F.3d 154, 164 (2d Cir. 2011) (Family and Medical Leave Act

retaliation).

     While the Second Circuit has not defined the standard of

causation for FCA retaliation claims, the Supreme Court has

written that “[t]he term ‘because of’ . . . typically imports,

at a minimum, the traditional standard of but-for causation.”

EEOC v. Abercrombie & Fitch Stores, Inc., 135 S. Ct. 2028, 2032

(2015); see also Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S.

338, 347, 360 (2013) (holding that Title VII retaliation claims

“must be proved according to traditional principles of but-for


                                10
causation, not the lessened [motivating-factor] causation test,”

and describing but-for causation as the background standard

against which Congress legislates).   Temporal proximity between

the protected activity and the retaliatory action may strengthen

the inference of a causal connection.   See Gorman-Bakos v.

Cornell Co-Op Extension of Schenectady Cty., 252 F.3d 545, 554

(2d Cir. 2001).

     “The New York False Claims Act follows the federal False

Claims Act and therefore it is appropriate to look toward

federal law when interpreting the New York act.”   State ex rel.

Willcox v. Credit Suisse Sec. (USA) LLC, 36 N.Y.S.3d 89, 90 n.2

(N.Y. App. Div. 2016) (citation omitted).   The following

analysis thus applies equally to Dhaliwal’s federal and state

claims.

I.   Delayed or Withheld Objectives

     Dhaliwal asserts that one of her supervisors, Adams,

delayed providing her quarterly objectives, and later withheld

those objectives altogether, in retaliation for her conversation

in April 2012 with Temperato about the Doc-in-a-Box program.

Because Dhaliwal has failed to provide evidence from which a

jury could find that these actions were caused by her

conversation with Temperato, Salix is entitled to summary

judgment.




                               11
     It was Salix’s practice to provide NAMs like Dhaliwal with

specific company objectives to be accomplished each quarter, and

NAMs’ bonuses were influenced by their success in achieving

those objectives.   Adams was responsible for giving Dhaliwal her

quarterly objectives.

     It is undisputed that Adams provided Dhaliwal with her

objectives for the third quarter of 2012 (which ran from July 1

to September 30) on August 14.    Adams did not provide any

objectives to Dhaliwal for the fourth quarter of 2012 (which ran

from October 1 to December 31).    Hurricane Sandy hit New York

City on October 29.   Dhaliwal took medical leave on November 12,

and she never returned to Salix.

     It is assumed for purposes of this analysis that refusing

to provide an employee with quarterly objectives or

substantially delaying delivery of those objectives could

constitute an adverse action.    To the extent that such a

practice interfered with an employee’s ability to receive a

bonus or otherwise affected compensation, then a jury may find

that it “could well dissuade a reasonable worker” from engaging

in protected activity.   Duplan v. City of New York, 888 F.3d

612, 626–27 (2d Cir. 2018) (Title VII).

     Dhaliwal has not produced evidence from which a jury could

find that Adams’s failure to provide her quarterly objectives at

the beginning of the third and fourth quarters of 2012 was


                                  12
caused by her conversation with Temperato in April 2012.

Dhaliwal herself has accused Adams of “consistently” providing

her with objectives late, including for an extended period

before April 2012.   Dhaliwal’s own notes record that Adams

provided her objectives two to four weeks late in the last three

quarters of 2011, and seven weeks late in the first quarter of

2012.   Providing her with objectives six weeks late in the third

quarter of 2012 fits with this pattern.   No fact finder could

conclude that the delay in the third quarter of 2012 was due

Dhaliwal’s April 2012 conversation with Temperato.     Dhaliwal

also cites no evidence that Adams had any knowledge of her

conversation with Temperato; this constitutes an independent

reason that no reasonable jury could find Adams’s actions were

caused by such a conversation.   Given that Hurricane Sandy

occurred in late October and Dhaliwal left Salix in mid-November

never to return, there is even less reason to link the failure

to give Dhaliwal fourth quarter 2012 objectives with the April

2012 conversation.

     Dhaliwal argues that Salix must articulate a non-

retaliatory justification for the delay in providing her

objectives to receive summary judgment in its favor.    No such

justification is required where, as here, the plaintiff has

failed to make out a prima facie case of retaliation.    See Tex.

Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 253 (1981)


                                 13
(noting that the “ultimate burden of persuading the trier of

fact . . . remains at all times with the plaintiff”); Bucalo v.

Shelter Island Union Free Sch. Dist., 691 F.3d 119, 129-30 (2d

Cir. 2012) (holding that the trier of fact must find that the

plaintiff has made out a prima facie case, even when the

defendant articulates no non-retaliatory justification).

      One element of the required prima facie case is “that there

was a causal connection between [the plaintiff] engaging in the

protected activity and the adverse employment action.”   Ya-Chen

Chen v. City Univ. of New York, 805 F.3d 59, 70 (2d Cir. 2015)

(citation omitted).    No reasonable factfinder could find such a

causal connection between Dhaliwal’s April 2012 conversation

with Temperato and the pattern of withholding objectives, which

predated that conversation.   See Slattery v. Swiss Reinsurance

Am. Corp., 248 F.3d 87, 95 (2d Cir. 2001), as amended (June 6,

2001) (“Where . . . adverse job actions began well before the

plaintiff had ever engaged in any protected activity, an

inference of retaliation does not arise.”).

II.   Offer of a New Position on December 20, 2012

      Dhaliwal asserts that Salix created and offered her a new

position on December 20, 2012 in retaliation for her April 2012

conversation with Temperato about the Doc-in-a-Box program.    On

December 20, Dhaliwal was on leave from Salix, and had been so

since November 2012.   In response to a request from Dhaliwal’s


                                 14
counsel in January 2013, Salix’s attorney provided a summary of

the new position, which bore the title Key Initiative Manager.

Dhaliwal contends that this new position constituted a demotion,

principally because the position came with no “apparent upward

mobility.”

     The parties dispute whether the position of Key Initiative

Manager represented a demotion or not.     It is unnecessary,

however, to describe the evidence they offer regarding that

dispute.   For two independent reasons, Salix has shown that it

is entitled to summary judgment on this claim of retaliation.

     First, Dhaliwal has failed to establish that the offer of

this job constitutes an adverse employment action.     She has not

presented evidence from which a jury could find that she was

required to accept this newly created position in the event she

decided to return to work.      Being provided the option to change

job roles, or to remain in one’s current role, would not

dissuade a reasonable worker from taking action to prevent the

submission of false claims. 3




3 Dhaliwal also argues that summary judgment is improper because
there is a dispute about the date on which a document describing
the Key Initiative Manager position was created. Any such
dispute would not be material; the date on which the document
was created has no bearing on whether the offer of the Key
Initiative Manager position was an adverse employment action or
causally related to protected activity.


                                   15
       Next, Dhaliwal has failed to provide evidence from which a

 jury could conclude that this offer, first described to her at

 the end of December, was made in retaliation for the concerns

 she raised more than half a year earlier, in April 2012.    In

 addition to the many months between the two conversations, a

 number of intervening events make it even less plausible to

 conclude that the job offer was caused by Dhaliwal’s April call

 to Temperato.    These events include the leave Dhaliwal took in

 response to Hurricane Sandy, the extended leave from work that

 Dhaliwal took beginning in late November, and the fact she had

 still not returned to work by the time Temperato offered her the

 new position on December 20.    “An intervening event between the

 protected activity and the adverse employment action may defeat

 the inference of causation where temporal proximity might

 otherwise suffice to raise the inference.”    Nolley v. Swiss

 Reinsurance Am. Corp., 857 F. Supp. 2d 441, 461 (S.D.N.Y. 2012)

 (citing cases), aff’d sub nom. Nolley v. Swiss Re Am. Holding

 Corp., 523 F. App’x 53 (2d Cir. 2013).

III.   The March 22, 2013 Telephone Call

       Finally, Dhaliwal asserts that Logan’s statement during the

 March 22, 2013 telephone call -- that she agreed it was not a

 “good idea” for Dhaliwal to return to work -- was an act of

 retaliation.    Dhaliwal characterizes Logan’s statement as a

 termination of her employment.    Salix has shown that it is also


                                  16
entitled to summary judgment on this last asserted act of

retaliation.

     Dhaliwal has failed to offer evidence from which a jury

could find that Logan’s statement, coupled with the offer of a

severance package, was an adverse employment action.   As noted,

Dhaliwal had retained counsel in January 2013.   In early March

her attorney wrote to Salix’s counsel that “it may no longer be

practical or realistic for Ms. Dhaliwal to return to work at

Salix.”   Dhaliwal’s attorney attached a proposed settlement

agreement that would have, among other things, terminated

Dhaliwal’s employment and required Salix to make a lump-sum

“Salary, Bonus & Severance Payment.” 4

     Dhaliwal’s effort to characterize the Salix offer of a

severance package as a unilateral termination of her employment


4 Dhaliwal objects that her attorney’s communications are
inadmissible under Federal Rule of Evidence 408, which provides
that evidence is not admissible “either to prove or disprove the
validity or amount of a disputed claim,” if the evidence
consists of “a statement made during compromise negotiations
about the claim.” Dhaliwal’s claim here is that her employment
was terminated on March 22. Her counsel’s March 5 email cannot
possibly have been an effort to compromise about the yet-to-
accrue termination claim and is thus admissible in adjudicating
it. See Zurich Am. Ins. Co. v. Watts Indus., Inc., 417 F.3d
682, 689 (7th Cir. 2005) (“In deciding whether Rule 408 should
be applied to exclude evidence, courts must . . . decide whether
the need for the settlement evidence outweighs the potentially
chilling effect on future settlement negotiations. The balance
is especially likely to tip in favor of admitting evidence when
the settlement communications at issue arise out of a dispute
distinct from the one for which the evidence is being offered.”
(citation omitted)).


                                17
does not succeed.   The offer was made in response to her

counsel’s solicitation.   Moreover, when Dhaliwal did not accept

the severance package, Salix inquired by letter whether she

intended to return to work.    Dhaliwal submitted a “letter of

resignation” on May 2, 2013.    That letter began with the

statement:    “For the reasons I’ve outlined in this letter, it is

with regret that I must advise you that I will be unable to

return to my position as Sr. Manager, National Accounts, my

employment having been constructively terminated by Salix.”      The

letter then described a laundry list of complaints she had about

Salix, but nowhere mentioned the March 22 call that Dhaliwal now

asserts terminated her employment.

     Despite Dhaliwal’s attempt to reframe this sequence of

events, no reasonable jury could find that Salix’s offer of a

severance package was a unilateral termination of Dhaliwal’s

employment.   Rather, it was a counter-offer to the proposal made

by Dhaliwal’s attorneys, which likewise would have terminated

Dhaliwal’s employment.    Indeed, the record shows that Dhaliwal

and her attorney understood the March 22 call as part of an

ongoing negotiation.   On March 28, Dhaliwal’s attorney wrote to

Salix’s attorney, 5 saying that “Carolyn [Logan] suggested during


5 Although this email post-dates March 22 and is marked
“Settlement Related/Without Prejudice/Inadmissible,” it is
admissible despite Federal Rule of Evidence 408. The email
never suggests that the March 22 conversation itself was a


                                 18
the [March 22] call with Rose [Dhaliwal] that she was putting

Rose back on the payroll effective March 1, 2013, at least

pending further discussions . . . .”   In that same email,

Dhaliwal’s attorney wrote that during the March 22 call Logan

had “seeming [sic] made a separation proposal” and that he had

“been authorized by Rose to make a counter-proposal.”   A

reasonable worker would not be dissuaded from reporting fraud by

an employer’s willingness to engage in negotiations for a

separation agreement.

     Finally, Dhaliwal has not offered sufficient evidence to

permit a jury to find that the April 2012 conversation regarding

the Doc-in-a-Box program prompted the March 2013 offer of a

severance package.   The passage of almost a year between these

events prevents any reasonable inference that they are linked.

There is also undisputed evidence of many intervening events




source of liability or that any compromise negotiations were
underway concerning a claim that stemmed from the March 22
conversation. Thus Rule 408 is no bar to the email’s
admissibility concerning the validity of Dhaliwal’s claim that
the March 22 conversation was retaliatory. See PRL USA
Holdings, Inc. v. U.S. Polo Ass’n, Inc., 520 F.3d 109, 114 (2d
Cir. 2008) (noting that Rule 408 permits the admission of
“evidence focused on issues different from the elements of the
primary claim in dispute”). Additionally, if the emails from
Dhaliwal’s attorney constitute “statement[s] made during
compromise negotiations,” within the meaning of Rule 408, then
Logan’s March 22 comment is also such a statement. Dhaliwal
cannot selectively introduce the portion of the negotiation that
she argues constituted an adverse employment action, while
excluding all surrounding context.


                                19
that are more directly linked to the March 2013 proposal --

especially that Dhaliwal had not worked since November 2012 and

that her attorneys had proposed a termination-and-severance

agreement.

     Indeed, Dhaliwal does not even seriously argue in opposing

this motion that Logan’s comment was caused by the April 2012

conversation.   Instead she observes that in February 2013 Salix

received a subpoena from the U.S. Attorney’s Office for the

Southern District of New York seeking documents concerning

certain sales and promotional practices.      Dhaliwal then suggests

that Logan terminated her, “[e]vidently fearing that Ms.

Dhaliwal was the whistleblower.”      But there is not a shred of

evidence for this surmise.    It is undisputed that Dhaliwal did

not begin cooperating with the Government’s investigation until

2014.   Dhaliwal offers nothing more than speculation that Salix

might have (incorrectly) believed she was connected to the

subpoena.    This is insufficient to create a genuine dispute as

to causation.


                             Conclusion

     The defendant’s renewed motion of July 5, 2019 for summary




                                 20
judgment is granted.   The Clerk of Court shall enter judgment

for the defendant and close the case.



Dated:    New York, New York
          October 9, 2019


                                     ____________________________
                                              DENISE COTE
                                     United States District Judge




                                21
